 

Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Amendment”), dated July 14, 2020, for
reference purposes only, is made and entered into by and between ROCKBRIDGE
INVESTMENTS, L.P., a California limited partnership ("Landlord"), and INOGEN,
INC., a Delaware corporation ("Tenant").  

 

RECITALS

 

A.Landlord and Tenant entered into that certain Multi-Purpose Commercial
Building Lease dated February 1, 2010 (the “Original Lease”), as amended by the
First Amendment to Lease dated September 16, 2011 (the “First Amendment”), and
as further amended by the Second Amendment to Lease dated January 20, 2015 (the
“Second Amendment”). The Original Lease, the First Amendment and the Second
Amendment are collectively referred to in this Amendment as the “Lease.”

 

B.Pursuant to the terms of the Lease, Landlord leased to Tenant, and Tenant
leased from Landlord, approximately 38,851 square feet of leasable space,
located at 326 Bollay Drive, City of Goleta, County of Santa Barbara, State of
California, as more particularly set forth in the Lease (the “Premises”).

 

C.The initial term of the Lease was for five (5) years, commencing on or around
November 1, 2010 and ending on October 31, 2015.

 

D.Pursuant to the Second Amendment, the term of the Lease was extended for five
(5) years, commencing November 1, 2015 and ending on October 31, 2020.

 

E.Pursuant to the terms of the Lease, as amended, Tenant had the right to extend
the then-current term for an additional five (5) years (the “Option”). Pursuant
to the terms of the Option, Tenant was required to provide Landlord written
notice of its intent to exercise the Option not more than twelve (12) months nor
less than nine (9) months prior to the expiration of the then-current term.
Accordingly, the last day to exercise the Option was January 31, 2020. Tenant
did not exercise the Option and the current term of the Lease is scheduled to
expire on October 31, 2020.

 

F.Tenant has requested a short term extension of the Lease and, subject to the
terms and conditions set forth in this Amendment and Tenant’s timely performance
of each of the obligations set forth herein, Landlord is willing to extend the
existing term of the Lease for two (2) months, commencing November 1, 2020 and
ending on December 31, 2020.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and of other valuable consideration, the receipt and adequacy of which
both Landlord and Tenant hereto expressly acknowledge, it is agreed as follows:

- 1 -

--------------------------------------------------------------------------------

 

 

AMENDMENT

 

1.Defined Terms. All initially capitalized terms in this Amendment, not
otherwise defined herein, will have the same meanings as defined in the Lease.

 

2.Extended Term. The Term of the Lease is hereby extended for two (2) months,
commencing November 1, 2020 and ending on December 31, 2020 (the "Extended
Term").  

 

3.Minimum Monthly Rent. During the Extended Term, the Minimum Monthly Rent will
remain fixed at approximately $1.29 per square foot, per month, payable in
advance on or before the fifth day of each calendar month during the Extended
Term in equal monthly installments of $50,286.22, each as otherwise provided in
Section 3 of the Lease.

 

4.Total Operating Costs. During the Extended Term, and the Option Term (defined
in Section 5) as the case may be, Tenant will reimburse Landlord for Tenant's
proportionate share of Landlord's estimated Total Operating Costs in the amount
of approximately $0.38 per square foot, per month, payable in advance on or
before the fifth day of each calendar month during the Extended Term, and the
Option Term as the case may be, in equal monthly installments of $14,883.00,
each as otherwise provided in Section 7.3 of the Lease.

 

5.Options to Extend.

 

(a)Landlord hereby grants to Tenant two (2) successive options to extend the
Lease following the Extended Term for up to two (2) additional months
(respectively, the “First Option,” and the “Second Option”). The First Option,
if properly exercised by Tenant in accordance with the terms of this Amendment,
shall commence January 1, 2021 and end on January 31, 2021 (the "First Option
Term"). The Second Option, if property exercised by Tenant in accordance with
the terms of this Amendment, shall commence February 1, 2021 and end of February
28, 2021 (the "Second Option Term"). The First Option Term and the Second Option
Term shall collectively be referred to in this Amendment as the "Option Term").

 

(b)Tenant shall exercise either of said options, if at all, by written notice
given to Landlord on or prior to the dates set forth in Section 6, and Section
7, as the case may be (each, the "Option Notice"). The Option Notice, once
delivered to Landlord shall be irrevocable and thereafter, Tenant shall be
obligated to pay the entire First Option Term Rent (defined in Section 6) for
the entire First Option Term and the Second Option Term Rent (defined in Section
7) for the entire Second Option Term, as the case may be. The Option Notice must
(i) specify the extended termination date and (ii) coincide with the applicable
calendar month’s end.

 

- 2 -

--------------------------------------------------------------------------------

 

6.First Option Term. Provided Tenant is not then in default under any terms of
the Lease, as hereby amended, Tenant shall provide Landlord written notice in
accordance with Section 5(b) above, of its intent to exercise the First Option
Term on or before (i) September 1, 2020, or (ii) October 1, 2020:

 

(a)If notice properly provided by Tenant on or before September 1, 2020: The
Minimum Monthly Rent payable during the First Option Term shall be an amount
equal to one hundred and twenty five percent (125%) of the Minimum Monthly Rent
payable immediately prior to the commencement of the First Option Term, in the
amount of $62,857.78 (the “First Option Term Rent Notice by September”), plus
Tenant's proportionate share of Landlord's estimated Total Operating Costs as
provided in Section 4 above.

 

(b)If notice properly provided by Tenant after September 1, 2020 and on or
before October 1, 2020: The Minimum Monthly Rent payable during the First Option
Term shall be an amount equal to one hundred and thirty five percent (135%) of
the Minimum Monthly Rent payable immediately prior to the commencement of the
First Option Term, in the amount of $67,886.40 (the “First Option Term Rent
Notice by October”), plus Tenant's proportionate share of Landlord's estimated
Total Operating Costs as provided in Section 4 above. The First Option Term Rent
Notice by September and the First Option Term Rent Notice by October shall be
referred to in this Amendment as the "First Option Term Rent."

 

7.Second Option Term. Provided Tenant is not then in default under any terms of
the Lease, as hereby amended, Tenant shall provide Landlord written notice in
accordance with Section 5(b) above, of its intent to exercise the Second Option
Term on or before (i) October 1, 2020, or (ii) November 1, 2020:

 

(a)If notice properly provided by Tenant on or before October 1, 2020: The
Minimum Monthly Rent payable during the Second Option Term shall be an amount
equal to one hundred and thirty five percent (135%) of the Minimum Monthly Rent
payable immediately prior to the commencement of the First Option Term, in the
amount of $67,886.40 (the “Second Option Term Rent Notice by October”), plus
Tenant's proportionate share of Landlord's estimated Total Operating Costs as
provided in Section 4 above.

 

(b)If notice properly provided by Tenant after October 1, 2020 and on or before
November 1, 2020: The Minimum Monthly Rent payable during the Second Option Term
shall be an amount equal to one hundred and forty five percent (145%) of the
Minimum Monthly Rent payable immediately prior to the commencement of the First
Option Term, in the amount of $72,915.02 (the “Second Option Term Rent Notice by
November”), plus Tenant's proportionate share of Landlord's estimated Total
Operating Costs as provided in Section 4 above. The Second Option Term Rent
Notice by October and the Second Option Term Rent Notice by November shall be
referred to in this Amendment as the "Second Option Term Rent." The First Option
Term Ren and the Second Option Term Rent shall be referred to in this Amendment
as the "Option Term Rent."

 

- 3 -

--------------------------------------------------------------------------------

 

8.Continued Occupancy.

 

(a)If Tenant fails to deliver possession of the Premises in accordance with the
applicable provisions of the Lease on or before expiration of the First Option
Term, or the Second Option Term as the case may be, the Minimum Monthly Rent for
first calendar month following the expiration of the applicable Option Term (the
“First Holdover Month”) shall be an amount equal to one hundred and fifty
percent (150%) of the applicable Option Term Rent; provided, however, Tenant
shall pay such amount on or before the last business day of the applicable
Option Term, together with Tenant's proportionate share of Landlord's estimated
Total Operating Costs as provided in Section 4 above, and each as otherwise
provided in Sections 3 and 7.3 of the Lease;

 

(b)If Tenant fails to deliver possession of the Premises in accordance with the
applicable provisions of the Lease on or before expiration of the First Holdover
Month, the Minimum Monthly Rent for second calendar month following the
expiration of the applicable Option Term (the “Second Holdover Month”) shall be
an amount equal to one hundred and seventy five percent (175%) of the Minimum
Monthly Rent payable during the First Holdover Month; provided, however, Tenant
shall pay such amount on or before the last business day of the First Holdover
Month together with Tenant's proportionate share of Landlord's estimated Total
Operating Costs as provided in Section 4 above, and each as otherwise provided
in Sections 3 and 7.3 of the Lease; and

 

(c)Thereafter, if Tenant fails to deliver possession of the Premises in
accordance with the applicable provisions of the Lease on or before expiration
of the Second Holdover Month, the Minimum Monthly Rent for each calendar month
following the Second Holdover Month (each, a “200% Holdover Month”) until the
Outside Expiration Date (as defined in Section 8(d), below) shall be an amount
equal to two hundred percent (200%) of the Minimum Monthly Rent payable during
the immediately prior calendar month; provided, however, Tenant shall pay such
amount on or before the last business day of the calendar month then expiring
(e.g., the Second Holdover Month and thereafter, each 200% Holdover Month)
together with Tenant's proportionate share of Landlord's estimated Total
Operating Costs as provided in Section 4 above, and each as otherwise provided
in Sections 3 and 7.3 of the Lease.

 

(d)Notwithstanding the foregoing, Tenant may not continue to occupy the Premises
beyond June 30, 2021 (the “Outside Expiration Date”) unless the parties have
entered into a new lease or written amendment to the existing Lease
(collectively, a “New Lease”) on terms and conditions acceptable to the
Landlord.  If Tenant has failed to deliver possession of the Premises on or
before the Outside Expiration Date, other than in connection with a New Lease,
Landlord will have the unilateral right to commence action to evict Tenant and
such other rights and remedies it may have under the Lease, in equity or at law.

 

- 4 -

--------------------------------------------------------------------------------

 

(e)All rents and Tenant’s proportionate share of Landlord’s estimated Total
Operating Costs payable during any of the calendar month periods set forth in
Section 8(a) through 8(c) shall not be prorated for any period in which Tenant
only occupies the Premises for a partial calendar month and Tenant shall not be
entitled to any equitable or proportionate reduction or refund.  

 

(f)Nothing in this Amendment shall relieve Tenant from paying its full
proportionate share of Landlord’s actual Total Operating Costs during any period
in which Tenant occupies the Premises and Tenant hereby acknowledges Landlord’s
right to seek the reimbursement of any such amounts pursuant to Article 7 of the
Lease for up to one (1) year following the date Tenant tenders possession of the
Premises to Landlord.

 

9.Successors and Assigns. This Amendment will inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

 

10.Counterparts and Electronic Signatures. This Amendment may be executed in two
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, California’s
Uniform Electronic Transaction Act [Cal. Civil Code § 1633.1, et seq.] or other
applicable law) or other transmission method, and any counterpart so delivered
will be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

AGREED this 14th day of July 2020

 

LANDLORD

 

TENANT

 

 

 

ROCKBRIDGE INVESTMENTS, LP,

 

INOGEN, INC.,

a California limited partnership

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

Michael Towbes Construction &

 

By:

 

/s/ Alison Bauerlein

 

 

Development, Inc.,

 

 

 

Alison Bauerlein

 

 

a California corporation

 

 

 

CFO

 

 

 

 

 

 

 

Its:

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michelle Konoske

 

By:

 

 

 

 

Michelle Konoske, CFO

 

Name:

 

 

 

 

 

 

Its:

 

 

 

- 5 -